--------------------------------------------------------------------------------

EXHIBIT 10.10

 
EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”) is effective as of February 27, 2008
(the “Effective Date”) by and between John MacDonald (the “Executive”) and Blast
Energy Services, Inc., a Texas corporation (the “Company”).


1.  
Duties and Scope of Employment.



(a)           Position.  For the term of this Agreement, the Company agrees to
employ the Executive in the position of Chief Financial Officer (the
“Employment”).  The duties and responsibilities of Executive shall include the
duties and responsibilities for the Executive’s corporate office and position as
set forth in the Company’s bylaws and such other duties and responsibilities as
the Company’s Chief Executive Officer and/or Board of Directors may from time to
time reasonably assign to the Executive.


(b)           Obligations to the Company.  During his Employment, the Executive
shall devote his full business efforts and time to the Company.  During his
Employment, without prior written approval from the Company’s Chief Executive
Officer, the Executive shall not render services in any capacity to any other
person or entity and shall not act as a sole proprietor or partner of any other
person or entity or as a shareholder or other owner owning more than ten percent
of the stock or other interests of any other corporation or entity.  This
obligation, however, shall not preclude Executive from engaging in appropriate
civic, charitable or religious activities or from devoting a reasonable amount
of time to private investments or from serving on the boards of directors of
companies, including closely held companies which are controlled by Executive as
long as these activities or services do not materially interfere or conflict
with Executive’s responsibilities to, or ability to perform his duties of
employment by, the Company under this Agreement.  The Executive shall comply
with the Company’s policies and rules as they may be in effect from time to time
during his Employment.


(c)           No Conflicting Obligations.  The Executive represents and warrants
to the Company that he is under no obligations or commitments, whether
contractual or otherwise, that are inconsistent with his obligations under this
Agreement.  The Executive represents and warrants that he will not use or
disclose, in connection with his employment by the Company, any trade secrets or
other proprietary information or intellectual property in which the Executive or
any other person has any right, title or interest and that his employment by the
Company as contemplated by this Agreement will not infringe or violate the
rights of any other person.  The Executive represents and warrants to the
Company that he has returned all property and confidential information belonging
to any prior employer.


2.           Cash and Incentive Compensation.


(a)           Salary.  The Company shall pay the Executive as compensation for
his services a base salary at a gross annual of $150,000.  Such salary shall be
payable in accordance with the Company’s standard payroll procedures.  (The
annual compensation specified in this Subsection (a), together with any
increases in such compensation as a result of an extension of the term of this
Agreement pursuant to Section 4(a), is referred to in this Agreement as “Base
Compensation.”)


 
 

--------------------------------------------------------------------------------

 
(b)           Bonus.  Executive shall be included in the Company Executive
Compensation program, whereby senior management are eligible to receive annual
bonuses of up to 50% of their base compensation.  Such bonus, if any, shall be
awarded after the end of the calendar year solely at the discretion of the Board
of Directors.


(c)           Options.  Executive shall be eligible to be considered for stock
option grants under the Company’s annual stock option award program as
administered by, and at the discretion of, the Compensation Committee of the
Board of Directors.  An initial option shall be granted to the Executive for the
right to purchase an aggregate of 200,000 warrants shares of the Company’s
common stock at an exercise price based upon the date of approval by the
Compensation Committee of the Board of Directors.  Such option shall vest
quarterly over the initial term of this Agreement.


(d)           Insurance Coverage Reimbursement.  Company agrees to pay Executive
at current rate of $224 per month to cover and to be in lieu of medical
benefits, as selected by Executive in his sole discretion.  Executive
understands and agrees that Company is not required to permit Executive to
participate in any Company-sponsored benefit plans, including but not limited to
the Company’s medical plan, in the same or any manner as Company and an
third-party benefit provider make such opportunities available to Company’s
regular full-time employees; provided, however, if Company does provide such
Company-sponsored benefit plans and Executive is eligible to participate in such
Company-sponsored benefit plans, Executive shall not be entitled to receive such
$224 monthly payment.


(e)           Vacation.  During the term of this Agreement, Executive shall be
entitled to vacation each year in accordance with the Company’s policies in
effect from time to time, but in no event less than four (4) weeks paid vacation
per calendar year.


3.           Business Expenses.  During his Employment, the Executive shall be
authorized to incur necessary and reasonable travel, entertainment and other
business expenses in connection with his duties hereunder.  The Company shall
reimburse the Executive for such expenses upon presentation of an itemized
account and appropriate supporting documentation, all in accordance with the
Company’s generally applicable policies.  The Executive shall have a car
allowance of $1,000.00 per month during the term of this Agreement.


4. Term of Employment.


(a)           Term.  This Agreement shall expire on the first anniversary of the
Effective Date, unless otherwise extended by the mutual agreement of Executive
and the Company; provided, that this Agreement shall automatically be renewed
for additional one (1) year terms and shall automatically be continued effective
as of the subsequent anniversary date of the Agreement ( a “Renewal Date”)
unless the Company or Executive has delivered written notice of non-renewal to
the other party at least sixty (60) days prior to the relevant Renewal Date.


 
 

--------------------------------------------------------------------------------

 
(b)           Basic Rule.  The Executive’s Employment with the Company shall be
“at will,” meaning that either the Executive or the Company shall be entitled to
terminate the Executive’s Employment at any time and for any reason, with or
without Cause (in the case of the Company) or Constructive Termination (in the
case of Executive).  Any contrary representations that may have been made to the
Executive shall be superseded by this Agreement.  This Agreement shall
constitute the full and complete agreement between the Executive and the Company
on the “at will” nature of the Executive’s Employment, which may be changed only
in an express written agreement signed by the Executive and duly authorized
officer of the Company.


(c)           Termination.  The Company or the Executive may terminate the
Executive’s Employment at any time and for any reason (or no reason), and with
or without Cause (in the case of the Company) or Constructive Termination (in
the case of Executive), by giving the other party notice in writing.  The
Executive’s Employment shall terminate automatically in the event of his death.


(d)           Rights Upon Termination.  Except as expressly provided in Section
5, upon the termination of the Executive’s Employment pursuant to this Section
4, the Executive shall be entitled only to the compensation, benefits and
reimbursements described in Sections 2 and 3 for the period preceding the
effective date of the termination.


5.           Termination Benefits.


(a)           General Release.  Any other provision of this Agreement
notwithstanding, Subsections (b), (c), and (d) below shall not apply unless the
Employee (i) has executed a general release (in a form reasonably prescribed by
the Company) of all known and unknown claims that he may then have against the
Company or persons affiliated with the Company, and (ii) has agreed not to
prosecute any legal action or other proceeding based upon any of such claims.


(b)           Severance Pay.  If, during the term of this Agreement, the Company
terminates the Executive’s Employment for any reason other than Cause or
Disability, or if the Executive voluntarily resigns following a Constructive
Termination, (collectively, a “Termination Event”), then the Company shall pay
the Executive his Base Compensation for the remaining period of the then-current
term of this Agreement, but not in excess of 6 months.  Such Base Compensation
shall be paid as a lump sum within thirty (30) days after the Termination
Event.  In addition, the Company shall also reimburse the Executive for the
payment of the Executive’s COBRA or equivalent other replacement medical and
dental insurance premiums for a period of 6 months.


 
 

--------------------------------------------------------------------------------

 
(c)           Stock Options.  With respect to all stock options in the Company
granted to Executive prior to the effective date of the Termination Event, an
amount of option shares equal to the number of months for which Executive is
entitled to receive severance pay will become immediately vested, not subject to
repurchase and not subject to assumption, assignment or replacement by the
Company or its successors.


(d)           Disability.  If the Executive’s employment is terminated by the
Company by reason of the Executive’s Disability, the Executive shall be entitled
to a prompt cash payment of a prorated portion of the payments set forth in
Section 2(a) above for the year in which such termination occurs.  Executive and
his eligible dependents shall be entitled to continued participation so long as
he is disabled and is not eligible for coverage under a successor employer’s
plans through the month in which the Executive attains age sixty-five (65) in
all medical, dental, vision and hospitalization insurance coverage, and in all
other employee welfare benefit plans, programs and arrangements in which he was
participating on the date of termination of his employment for Disability on
terms and conditions that are no less favorable that those applicable, from time
to time, to senior executives of the Company.  For purposes of this Agreement,
“Disability” means the Executive’s inability, due to physical or mental
incapacity, to substantially perform his duties and responsibilities
contemplated by this Agreement.  In the event of a dispute as to whether the
Executive is disabled, the determination shall be made by a licensed medical
doctor selected by the Company and agreed to by the Executive.  If the parties
cannot agree on a medical doctor, each party shall select a medical doctor and
the two doctors shall select a third who shall be the approved medical doctor
for this purpose.  The Executive agrees to submit to such tests and examinations
as such medical doctor shall deem appropriate.


(e)           Definition of “Cause.”  For all purposes under this Agreement,
“Cause” shall mean:


(i)           Any breach of the Invention, Confidential Information and
Non-Competition Agreement referenced in Section 6 hereof between the Executive
and the Company, as determined by the Board of Directors of the Company;


(ii)           Conviction of, or a plea of “guilty” or “no contest” to, a
felony, or a plea of “guilty” or “no contest” to a lesser included offense in
exchange for withdrawal of a felony indictment or felony charge by indictment,
in each case whether arising under the laws of the United States or any state
thereof;


(iii)           Any act or acts of fraud;


(iv)           violations of applicable laws, rules or regulations that expose
the Company to material damages or material liability


(v)           material breach by the employee of any material provision of the
Employment Agreement that remains uncorrected for 30 days following written
notice of such breach to the employee by the company.


 
 

--------------------------------------------------------------------------------

 
(f)           Definition of “Constructive Termination.”  For all purposes under
this Agreement, Constructive Termination shall mean the voluntary resignation of
the Executive within 60 days following:


(i)           The failure of the Executive to be elected or reelected to any of
the positions described in Section 1(a) or his removal from any such position
without his written consent.


(ii)           A material diminution in the Executive’s duties or the assignment
of him of any duties inconsistent with the Executive’s position and status as
CFO of the Company.


(iii)           A change in the Executive’s reporting relationship such that the
Executive no longer reports directly to the Chief Executive Officer.


(iv)           A reduction in the Executive’s Base Compensation without his
consent;


(v)           Receipt of notice from Company that the Executive’s principal
workplace will be relocated by more than fifty (50) miles without his written
consent;


(vi)           A breach by the Company of any of its material obligations to the
Executive under this Agreement; or


(vii)           The failure of the Company to obtain a satisfactory agreement
from any successor to all or substantially all of the assets or business of the
Company to assume and agree to perform this Agreement within 15 days after a
merger, consolidation, sale or similar transaction.


6.  
Successors.



(a)           Company’s Successors.  This Agreement shall be binding upon any
successor (whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets.  For all purposes under this Agreement, the
term “Company” shall include any successor to the Company’s business and/or
assets which becomes bound by this Agreement.


(b)           Executive’s Successors.  This Agreement and all rights of the
Executive hereunder shall inure to the benefit of, and be enforceable by, the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
 
 
 

--------------------------------------------------------------------------------

 

 
7.  
Miscellaneous Provisions.



(a)           Notice.  Notice and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid.  In the case of the Executive, mailed
notices shall be addressed to him at the home address which he most recently
communicated to the Company in writing.  In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.


(b)           Modifications and Waivers.  No provision of this Agreement shall
be modified, waived or discharged unless the modification, waiver or discharge
is agreed to in writing and signed by the Executive and by an authorized officer
of the Company (other than the Executive).  No waiver by either party of any
breach of, or of compliance with, any condition or provision of this Agreement
by the other party shall be considered a waiver of any other condition or
provision or of the same condition or provision at another time.


(c)           Indemnification.  To the fullest extent permitted by the
indemnification provisions of the Articles of Incorporation and Bylaws of the
Company in effect as of the date of this Agreement, and the indemnification
provision of the laws of the jurisdiction of the Company’s incorporation in
effect from time to time, the Company shall indemnify the Executive as a
director, senior officer or employee of the Company against all liabilities and
reasonable expenses that may be incurred in any threatened, pending or completed
action, suit or proceeding, and shall pay for the reasonable expenses incurred
by the Executive in the defense of or participation in any proceeding to which
the Executive is a party because of his service to the Company.  The rights of
the Executive under this indemnification provision shall survive the termination
of employment.


(d)           Whole Agreement.  This Agreement and the Invention, Confidential
Information and Non-Competition Agreement between the Company and Executive
contain the entire understanding of the parties with respect to the subject
matter hereof.  No other agreements, representations or understandings (whether
oral or written and whether express or implied) which are not expressly set
forth in such agreements have been made or entered into by either party with
respect to the subject matter hereof.


(e)           Withholding Taxes.  All payments made under this Agreement shall
be subject to reduction to reflect taxes or other charges required to be
withheld by law.


(f)           Choice of Law and Severability.  This Agreement is executed by the
parties in the State of Texas and shall be interpreted in accordance with the
laws of such State (except their provisions governing the choice of law).  If
any provision of this Agreement becomes or is deemed invalid, illegal or
unenforceable in any jurisdiction by reason of the scope, extent or duration of
its coverage, then such provision shall be deemed amended to the extent
necessary to conform to applicable law so as to be valid and enforceable or, if
such provision cannot be so amended without materially altering the intention of
the parties, then such provision shall be stricken and the remainder of this
Agreement shall continue in full force and effect.  Should there ever occur any
conflict between any provision contained in this Agreement and any present or
future statute, law, ordinance or regulation contrary to which the parties have
no legal right to contract, then the latter shall prevail but the provision of
this Agreement affected thereby shall be curtailed and limited only to the
extent necessary to bring it into compliance with applicable law.  All the other
terms and provisions of this Agreement shall continue in full force and effect
without impairment or limitation.


 
 

--------------------------------------------------------------------------------

 
(g)           Arbitration.  Any controversy or claim arising out of or relating
to this Agreement or the breach thereof, or the Executive’s Employment or the
termination thereof, shall be settled in Houston, Texas, by arbitration in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association.  The decision of the arbitrator shall be
final and binding on the parties, and judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.  The parties
hereby agree that the arbitrator shall be empowered to enter an equitable decree
mandating specific enforcement of the terms of this Agreement.  The Company and
the Executive shall share equally all fees and expenses of the arbitrator.  The
Executive hereby consents to personal jurisdiction of the state and federal
courts located in the State of Texas for any action or proceeding arising from
or relating to this Agreement or relating to any arbitration in which the
parties are participants.


(h)           No Assignment.  This Agreement and all rights and obligations of
the Executive hereunder are personal to the Executive and may not be transferred
or assigned by the Executive at any time.  The Company may assign its rights
under this Agreement to any entity that assumes the Company’s obligations
hereunder in connection with any sale or transfer of all or a substantial
portion of the Company’s assets to such entity.


(i)           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


IN WITNESS WEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.







 
  /s/ John MacDonald
 
John MacDonald
             
BLAST ENERGY SERVICES, INC.
     
By:
/s/ John O’Keefe
 
Name:
John O’Keefe
 
Title:
CEO



